Citation Nr: 9934838	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-19 073	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' July 1996 decision which found 
that the veteran had failed to file a timely substantive 
appeal regarding the claim of entitlement to an increased 
evaluation for post-traumatic stress disorder (PTSD), rated 
at that time as 30 percent disabling.


REPRESENTATION

Moving Party Represented by:  Disabled American Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from November 1964 to July 
1967.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a July 1996 
Board decision.  In July 1996, the following issues were 
addressed by the Board: (1) entitlement to an increased 
evaluation for (PTSD), rated at that time as 30 percent 
disabling; (2) entitlement to an increased evaluation for 
chondromalacia of the left patella, with a residual shell 
fragment wound scar, rated at that time as 10 percent 
disabling; and (3) entitlement to service connection for 
residuals of tinea pedis.  At that time, the Board remanded 
two of the three issues to the Regional Office (RO) for 
additional development.  The claim of entitlement to an 
increased evaluation for PTSD was dismissed for a failure to 
file a timely substantive appeal regarding this claim. 

In June 1998, both the veteran and his representative 
submitted statements indicating that the would withdraw the 
appeal if the veteran were granted a 100% disability 
evaluation for individual unemployability.  A September 1998 
rating decision has granted the veteran a 100% disability 
evaluation based on individual unemployability.  
Consequently, it appears that the veteran has effectively 
withdrawn the claims remanded to the RO by the Board in July 
1996.  See 38 C.F.R. § 20.204(c) (1999).  However, written 
argument on the issue of CUE within the Board's July 1996 
decision has been recently received by the veteran's 
representative in October 1999.  Accordingly, the Board will 
proceed with the adjudication of the CUE claim.  For reasons 
noted above, no other issue is before the Board at this time.    


FINDINGS OF FACT

1.  In July 1996, the Board issued a decision in which it 
concluded that the moving party had failed to file a timely 
substantive appeal within 60 days of the December 16, 1993, 
mailing of the Supplemental Statement of the Case or one year 
from the May 13, 1992, notice of the RO rating action 
assigning him a 30 percent evaluation for PTSD.  As a result, 
the Board found that the claim of entitlement to an increased 
evaluation for PTSD should be dismissed for failure to file a 
timely substantive appeal.

2.  The Board's decision of July 1996 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's July 1996 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400 - 
20.1411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The moving party filed a number of claims in January 1992, 
including, one for service connection for PTSD.  Following a 
VA examination in March 1992, the RO, in a May 1992 rating 
decision, granted service connection for PTSD and assigned a 
30 percent evaluation for the disability.  A letter notifying 
the moving party of this rating action is dated May 13, 1992.  
The letter also included notification the veteran's rights 
and procedures.

In June 1992, the veteran filed a Notice of Disagreement to 
the RO's May 1992 rating action.  This Notice of Disagreement 
was limited to the other issues currently on appeal.  The 
veteran did not indicate at this time that he desired to 
appeal the 30 percent disability rating for his service-
connected PTSD.

A Statement of the Case was issued to the veteran in November 
1992.  As the veteran had only submitted a Notice of 
Disagreement as to the issues of entitlement to an increased 
evaluation for chondromalacia of the left patella and 
entitlement to service connection for tinea pedis, the 
November 1992 Statement of the Case was found by the Board in 
July 1996 to be appropriately restricted to those issues.

The veteran submitted a substantive appeal in February 1993 
that mentioned the issue of entitlement to an increased 
evaluation for PTSD for the first time since the May 1992 
rating decision.  The RO accepted the veteran's "substantive 
appeal" as a Notice of Disagreement on the issue of 
entitlement to an increased evaluation for PTSD.
 
On June 16, 1993, the veteran was afforded an RO hearing, at 
which time his testimony included the issue of an increased 
rating for PTSD.  Following the hearing and the RO Hearing 
Officer's decision, the RO issued a Supplemental Statement of 
the Case, which included the issue of entitlement to an 
increased evaluation for PTSD.  This Supplemental Statement 
of the Case constituted a Statement of the Case as to the 
issue of an increased rating for PTSD.  It was mailed to the 
veteran on December 16, 1993.  The accompanying letter 
stated: 

If this Supplemental Statement of the 
Case . . . contains an issue which was 
not included in any prior Statement of 
the Case or Supplemental Statement of the 
Case, you must respond within 60 days to 
perfect your appeal as to the new issue. 
. . .

(emphasis added).  

The veteran did not respond within 60 days of the mailing of 
the Supplemental Statement of the Case.  The June 1993 
hearing transcript bears the handwritten notation 
"[a]ccepted in lieu of VAF 9 on PTSD issue. 10/31/95."  The 
Board in July 1996 could not ascertain by whom the notation 
was made. 

In an July 1996 decision, the Board stated, in pertinent 
part:

It is evident from the timetable outlined 
above that the appellant failed to file a 
timely substantive appeal.  He did not 
file a substantive appeal within 60 days 
from the date that the Supplemental 
Statement of the Case was mailed to him.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 
1995).  He also did not file an appeal on 
his PTSD claim within one year of the 
date of the letter notifying him of the 
RO's rating decision.  38 C.F.R. § 20.302 
(1995).  Accordingly, the claim for an 
increased rating for PTSD must be 
dismissed. 

Reconsideration of this determination was denied in October 
1998.  In May 1999, the veteran indicated that he could not 
comprehend and was unable to function in most of his affairs.  
In August 1999, the veteran' representative requested that 
the case be recalled from the RO and forwarded to their 
office in order to allow the veteran to file a claim of CUE 
in the prior Board decision.  In October 1999, written 
argument was submitted by the veteran's representative on 
this issue.

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  Examples of situations that are not clear 
and unmistakable error include, but are not limited to, a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 1403(d)(3).

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the U.S. Court of Appeals for Veterans 
Claims (Court).  More specifically, it was observed that 
Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was [clear and 
unmistakable error] must be based on the 
record and law that existed at the time 
for the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1996).

The Board has reviewed the pleadings submitted by the moving 
party.  The moving party appears to argue that his service 
connected disability precluded him from exercising his 
appellate rights.  The moving party cites no evidence that 
was before the Board in July 1996 that indisputably 
established that he was incapable of exercising his rights.  
The fact that he did exercise his rights with respect to 
other issues at the same time alone would suffice to 
establish that he was not incapacitated.  Beyond this, the 
psychiatric examination of August 1993 completely fails to 
demonstrate symptoms indicative of an incapacity to conduct 
his affairs.

In written argument submitted to the Board in October 1999, 
it was asserted at one point that the "local agency" erred 
in its decision to dismiss the appeal regarding the veteran's 
PTSD claim.  On the other hand, the October 1999 written 
argument also acknowledges that the Board determined it did 
not have jurisdiction over the matter due to an untimely 
appeal.  In this regard, it is important to note that it was 
not the RO that dismissed this claim, but the Board.  The 
veteran's representative went on to argue that the veteran's 
"substantive appeal (or NOD)" was submitted well within the 
prescribed one-year time set by law.  Insofar as the 
representative is arguing that the appeal was not decided 
because a valid notice of disagreement was not recognized, 
this argument is completely without merit.  It is clear that 
the RO treated the substantive appeal submitted in February 
1993 as a notice of disagreement to the May 1992 rating 
decision with respect to the rating assigned for PTSD.  The 
basis for the Board's decision was that a substantive appeal 
was not filed within the 60 day period after the moving party 
was issued what was effectively the statement of the case as 
to the rating for PTSD.  No valid claim of CUE with respect 
to this determination has been raised.  

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set 
forth-specific allegations of error, of either fact or law, 
in the July 1996 decision by the Board.  There are no 
meritorious contentions of error of fact or law in the 
decision in question.  In fact, the contention amounts to a 
disagreement with the outcome of this decision.  He has not 
set forth any basis for a finding of error or any indication 
why the result of this decision would have been different but 
for an alleged error.  Accordingly, in the absence of any 
additional allegations, the motion is denied.


ORDER

The motion for revision of the July 1996 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


